DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 10, 2022.  Claims 1-25 are pending.  Claims 1, 14, 24 and 25 are independent.

Response to Arguments
Applicants’ amendments and arguments filed August 10, 2022 with respect to the 35 USC § 101 rejection have been fully considered but they are not persuasive.
The amendments to independent claims 1, 14, 24 and 25 do not integrate the judicial exception into a practical application.  Merely filtering data (by a computer) comprises an insignificant step of analyzing the data to determine the relevance of the data under step 2A, prong 2.  While the end result is saving resources and reducing data latency, this does not constitute an improvement in a technology or technical field, such as the operation of the computer itself.  Rather, it just enables a more efficient operation of the abstract idea (i.e. risk analysis) by using only relevant data.  In addition, there is no actual “application” present in the claim.  Once the abstract process is performed, the data is merely sent to the first device and it is conspicuously not used for any purpose, such as providing a particular alert or controlling a vehicle.  Lastly, filtering of data is a well understood, routine and conventional activity under step 2B.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 13, of claim 3, “wherein the third subarea is is in” should be replaced with - - wherein the third subarea [[is]] is in- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 1 recites:
1. A method for analyzing implemented by a risk analysis device, wherein the method comprises: 
obtaining a location of a first device on which a risk analysis is to be performed; 
determining a first risk area based on a vehicle traveling line corresponding to the location, wherein the first risk area affects a driving behavior of a vehicle in which the first device is located; 
filtering data in a database based on the first risk area to obtain risk area data, wherein the data in the database comprises vehicle status data in a vehicle status database, sensed data in a database of sensor data, or traffic environment data in a traffic environment database; 
performing prediction based on the risk area data, a timestamp of the risk area data, and a current timestamp to obtain risk data; and 
sending the risk data to the first device, 
wherein the risk data comprises first status data and first traffic environment data, 
wherein the first status data describes an obstacle that has a risk of colliding with the vehicle in which the first device is located, and 
wherein the first traffic environment data describes an environment that affects the driving behavior of the vehicle in which the first device is located.

The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept” because under its broadest reasonable interpretation, the claim covers gathering and analyzing data.  Specifically, the “obtaining” step encompasses gathering data on a device. Furthermore, the “determining” step encompasses analyzing the data.  The “filtering” step encompasses analyzing the data.  The “performing prediction” step encompasses gathering relevant data and the “sending” step encompasses providing the analyzed data.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
1. A method for analyzing implemented by a risk analysis device, wherein the method comprises: 
obtaining a location of a first device on which a risk analysis is to be performed; 
determining a first risk area based on a vehicle traveling line corresponding to the location, wherein the first risk area affects a driving behavior of a vehicle in which the first device is located; 
filtering data in a database based on the first risk area to obtain risk area data, wherein the data in the database comprises vehicle status data in a vehicle status database, sensed data in a database of sensor data, or traffic environment data in a traffic environment database; 
performing prediction based on the risk area data, a timestamp of the risk area data, and a current timestamp to obtain risk data; and 
sending the risk data to the first device, 
wherein the risk data comprises status data and traffic environment data, 
wherein the status data describes an obstacle that has a risk of colliding with the vehicle in which the first device is located, and 
wherein the traffic environment data describes an environment that affects the driving behavior of the vehicle in which the first device is located.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations, there is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Dependent claims 2-13 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-13 are not patent eligible under the same rationale as provided for in the rejection of [independent claim]. 
Therefore, claims 1-13 are ineligible under 35 USC §101.  Claims 14-25 are ineligible under 35 USC §101 for at least the same reasons of claims 1-13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661